DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See PGPUB US20210318054 for paragraph numbers.


Response to Amendment
The amendment filed on November 10, 2021 has been entered. Claims 1-10 remain pending in the Application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipatedJOSE CARLOS TREJO OLVERA (US 20180313593, hereinafter OLVERA).
Regarding claim 1, OLVERA (FIGS. 3-4 and 9) discloses:
	An ice maker for a refrigeration appliance, the ice maker comprising:
an ice maker frame (52) extending between a first end (64’s end closer to 100) and a second end, the ice maker frame comprising an air inlet (between 100 and 64) provided at the first end of the ice maker frame;
an ice tray (64) rotatably (¶ 42) secured to the ice maker frame and configured to form ice pieces therein; and
an air handler (100) including an outlet diffuser (114) comprising a central body (see FIG. 4 illustration below) defined by a first wall (see FIG. 4 illustration below), the first wall being peripherally surrounded by, and radially spaced apart from, a second wall (see FIG. 4 illustration below), wherein a plurality of radially extending fins (see FIG. 4 illustration below) are disposed between the first wall and the second wall, and wherein each of the plurality of radially extending fins is spaced apart, one from the other, along an outer peripheral surface of the first wall,
wherein in an installed position (FIGS. 3-4), the outlet diffuser is disposed directly adjacent the air inlet provided at the first end of the ice maker frame.

    PNG
    media_image1.png
    1142
    1099
    media_image1.png
    Greyscale



Regarding claim 2, OLVERA (FIGS. 4-5 and 9) additionally discloses:
wherein the central body is provided at a radial center of the outlet diffuser (114).

Regarding claim 7, OLVERA as modified teaches all the limitations of claim 1. OLVERA (FIG. 4) additionally teaches:
wherein the air handler further comprises a housing (110), and wherein the outlet diffuser (114) is formed integral with the housing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVERA in view of YEONWOO CHO (US 20130327083, hereinafter CHO) and/or YONGHYUN KIM (US 20190145686, hereinafter KIM).
Regarding claim 3, OLVERA discloses all the limitations of claim 1. OLVERA may not explicitly disclose the icemaker (cooling device) frame air inlet.
Regarding claim 3, CHO (FIG. 6) teaches: a refrigerator
wherein the air inlet of the cooling device frame comprises a first wall (see FIG. 6 illustration below) that is peripherally surrounded by, and radially spaced apart from, a second wall (see FIG. 6 illustration below) , and wherein a projection rib (see FIG. 6 illustration below) radially extends between the first and second walls of the air inlet.

    PNG
    media_image2.png
    1295
    1103
    media_image2.png
    Greyscale

CHO employs an air inlet with circular rings supported by ribs to shape the air flow to improve cooling throughout case 20.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OLVERA with the teachings of CHO to employ an air inlet with circular rings supported by ribs to shape the airflow to improve cooling throughout a compartment.
 Regarding claim 3, KIM (FIG. 44) teaches: a refrigerator
wherein the air inlet (282) of the ice maker frame comprises a first wall (see FIG. 44 illustration below) that is peripherally surrounded by, and radially spaced apart from, a second wall (see FIG. 44 illustration below) , and wherein a projection rib (see FIG. 44 illustration below) radially extends between the first and second walls of the air inlet.

    PNG
    media_image3.png
    1070
    743
    media_image3.png
    Greyscale

KIM employs a cylindrical opening because a cylindrical duct/opening has more area for airflow than a rectangular duct/opening of the same perimeter.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OLVERA with the teachings of KIM to employ a cylindrical opening 

Regarding claim 4, OLVERA as modified teaches all the limitations of claim 3. OLVERA as modified additionally teaches:
wherein the first wall of the outlet diffuser (KIM FIG. 44; 183) and the first wall of the air inlet (KIM FIG. 44; 282, see CHO FIG. 6; 203) are both cylindrical in shape (see KIM FIG. 44 illustration above), and wherein the first wall of the outlet diffuser is axially aligned with the first wall of the air inlet (KIM FIG. 44; 183 and 282).

Regarding claim 5, OLVERA as modified teaches all the limitations of claim 4. KIM (FIG. 44) additionally teaches:
wherein the second wall of the outlet diffuser is peripherally surrounded by the second wall of the air inlet.

Regarding claim 6, OLVERA as modified teaches all the limitations of claim 3. OLVERA additionally teaches:
wherein the ice maker frame further comprises a cylindrical connection member (see FIG. 16 illustration below, ice tray 362 represents ice tray 64) that is peripherally surrounded by the first wall of the air inlet, the cylindrical connection member being configured to receive a pin (the pin is part of the cylindrical connection as a pin is a piece of solid material (such as wood or metal) used especially for fastening things together or as a support by which of the ice tray in order to rotatably (¶ 42) support the ice tray.

    PNG
    media_image4.png
    991
    1232
    media_image4.png
    Greyscale



Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OLVERA, CHO and/or KIM in view of  BOR-HAW CHANG (US 20050008478, hereinafter CHANG).
Regarding claim 8, OLVERA as modified teaches all the limitations of claim 7. OLVERA additionally teaches:
wherein a fan (164) is disposed within the housing (110), the fan being configured to direct an airflow (“A”) out of the outlet diffuser and into the air inlet of the ice maker frame, and wherein the fan includes a blade (FIG. 6).
OLVERA may not explicitly teach the pitches of the fan blades and the outlet diffuser fins.
Regarding claim 8, CHANG (FIGS. 12-15) teaches: an axial fan (221) that includes a blade (222) 
having a pitch (see FIG. 12 illustration below) that is opposite to a pitch (FIGS. 12-14) of each of the plurality of radially extending fins (214) of the outlet diffuser (21).

    PNG
    media_image5.png
    672
    826
    media_image5.png
    Greyscale

CHANG (¶¶ 79-80) employs control blades 214 adapted to change a radial pressure against the fluid flowing through the frame 21, and thereby control the flow direction of the fluid at the outlet 212. When the blades 222 of the fan 22 are rotated, a non-constant flow field is produced to cause the fluid to flow into the frame 21 via the inlet 211 and out of the frame 21 via the outlet 212. When the fluid flows through the outlet 212, it is affected by the radially projected control blades 214 and is subject to a relatively large radial pressure to therefore flow 
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OLVERA, CHO and/or KIM with the teachings of CHANG to employ control blades adapted to change a radial pressure against the air flowing through the frame, and control the flow direction of the air at the outlet diffuser to flow into the area around the central axis “X” and diffuse across the entirety of the ice tray.

Regarding claim 9, OLVERA as modified teaches all the limitations of claim 8. OLVERA (FIG. 8) additionally teaches:
wherein an evaporator (186) and a defrost heater (194) are further disposed within the housing (110).


Regarding claim 10, OLVERA (FIGS. 3-4 and 9) discloses:
An ice maker for a refrigeration appliance, the ice maker comprising:
an ice maker frame (52) having an air inlet (between 100 and 64) provided at a first (64’s end closer to 100) thereof, … and wherein a cylindrical connection member (see FIG. 16 illustration above) is peripherally surrounded by the first wall of the air inlet;
…
an ice tray (64) configured to form ice pieces therein the ice tray comprising a first end having a pin (within or part of a cylindrical connection; as a pin is a piece of solid material (such , wherein the pin is received within the cylindrical connection member (see FIG. 16 illustration above, ice tray 362 represents ice tray 64) of the air inlet to rotatably secure the ice tray to the ice maker frame; and
an air handler (100) comprising a housing (110) having an outlet diffuser (114) integrally formed therewith, the outlet diffuser comprising a central body (see FIG. 4 illustration above) provided at a radial center (FIGS. 4-5 and 9,) of the outlet diffuser, the central body being defined by a first wall (see FIG. 4 illustration above), the first wall being peripherally surrounded by, and radially spaced apart from, a second wall (see FIG. 4 illustration above), wherein a plurality of radially extending fins (see FIG. 4 illustration above) are disposed between the first wall and the second wall, and wherein each of the plurality of radially extending fins is spaced apart, one from the other, along an outer peripheral surface of the first wall,
…
wherein a fan (164) is disposed within the housing (110), the fan including a blade (FIG. 6) … such that, during an operating state of the fan, the fan is configured to direct an airflow (“A”) out of the outlet diffuser and into the air inlet of the ice maker frame in a substantially linear direction (FIG. 9).

OLVERA may not explicitly disclose the structure of the ice maker frame, a cylindrical outlet diffuser and air inlet, or the pitches of the fan blades and the outlet diffuser fins.
Regarding claim 10, KIM (FIG. 44) teaches: a refrigerator wherein
the air inlet (282) comprising a first wall (see FIG. 44 illustration above) peripherally surrounded by, and radially spaced apart from, a second wall (see FIG. 44 illustration above), wherein a projection rib (see FIG. 44 illustration above) radially extends from the first wall to the second wall of the air inlet, and;
…
wherein the first wall of an outlet diffuser (KIM FIG. 44; 183) and the first wall of an air inlet (KIM FIG. 44; 282) are both cylindrical in shape (see KIM FIG. 44 illustration above, wherein the first wall of the outlet diffuser is axially aligned with the first wall of the air inlet, and wherein the second wall of the outlet diffuser is peripherally surrounded by the second wall of the air inlet.
KIM employs a cylindrical opening because a cylindrical duct/opening has more area for airflow than a rectangular duct/opening of the same perimeter.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OLVERA with the teachings of KIM to employ a cylindrical opening because a cylindrical duct/opening has more area for airflow than a rectangular duct/opening of the same perimeter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WANG GOO LEE (US-20180274844-A1) teaches a(n): REFRIGERATOR AND FAN ASSEMBLY FOR REFRIGERATOR.
PANAGIOTIS FOTIADIS (US-20090288441-A1) teaches a(n): REFRIGERATING DEVICE WITH COOLING OF CIRCULATING AIR.
SUNG JIN YANG (US-20160370049-A1) teaches a(n): ICE MAKER OF REFRIGERATOR AND METHOD OF MANUFACTURING THE SAME.
DONG HYOUNG LEE (US-20170314842-A1) teaches a(n): MULTI-DUCT AND REFRIGERATOR INCLUDING THE SAME.
JONG GYU PARK (US-20210172668-A1) teaches a(n): REFRIGERATOR including a cabinet having a freezing compartment below a refrigerating compartment, an ice making compartment at a side of the refrigerating compartment, an evaporator, a shroud that is disposed at a front side of the evaporator.
JAE KOOG AN (US-20080295539-A1) teaches a(n): ICE MAKER AND REFRIGERATOR HAVING THE SAME including a refrigerator main body having a storage chamber, a door coupled to the refrigerator main body to be opened or closed.
JONG GON KIM (US-20080236187-A1) teaches a(n): REFRIGERATOR AND ICEMAKER ASSEMBLY FOR REFRIGERATOR.
MICHAEL J. DOBIE (US-20140202444-A1) teaches a(n): VORTEX SHEDDING HEAT TRANSFER METHOD AND APPARATUS.
JUNSOO HAN (US-20180087814-A1) teaches a(n): REFRIGERATOR including evaporator cases arranged in a freezing chamber and located on a bottom surface of a partition wall, an 
JAE HOON LIM (US-20100300137-A1) teaches a(n): REFRIGERATOR having an intermediate storage compartment, which has an improved structure of a return flow passage to return cold air from the intermediate storage compartment.
YOUNG JUN CHOI (US-20190331395-A1) teaches a(n): ICE MAKER AND REFRIGERATOR HAVING SAME.
KEN NGUYEN (US-20130319030-A1) teaches a(n): MERCHANDISER WITH AIRFLOW DIVIDER.
NOBUYUKI YAMAGUCHI (US 5230605) teaches a(n): AXIAL-FLOW BLOWER.
 MANABU MIYATA (US 20020004008) teaches a(n): CENTRIFUGAL FAN.
DONN J. BROWN (US-20190017518-A1) teaches a(n): FLUID MOVING APPARATUS AND SYSTEM FOR AN ELECTRIC SUBMERSIBLE GAS SEPARATOR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763